UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-22335) Evermore Funds Trust (Exact name of registrant as specified in charter) 89 Summit Avenue Summit, New Jersey 07901 (Address of principal executive offices) (Zip code) Eric LeGoff 89 Summit Ave, 3rd Floor Summit, New Jersey 07901 (Name and address of agent for service) (866) 383-7667 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. EVERMORE FUNDS Semi-Annual Report June 30, 2012 Evermore Global Value Fund Evermore Global Value Fund Elements of Our Active Value Investment Approach At Evermore Global Advisors, we employ an active value approach to investing.We seek to leverage our deep operating and investing experience and extensive global relationships to identify and invest in companies around the world that have compelling valuations and are undergoing strategic changes which we believe will unlock value. Seeking To Generate Value . • Catalyst-Driven Investing.We do more than pick undervalued stocks and hope for their prices to rise.We invest in companies where a series of catalysts exist to unlock value.The catalysts we look for reflect strategic changes in the company’s management, operations or financial structure that are already underway.They are not broadly recognized, but they are likely to have a significant impact on a stock’s performance over time. Supporting Our Active Value Orientation . • Original Fact-Based Research.We do not rely on brokerage reports to research companies.We conduct our own, original fact-based research to validate management’s stated objectives and identify catalysts to unlock value.We also perform detailed business segment analysis on each company we research. • Business Operating Experience.Our senior team has hands-on business operating experience, including starting and managing businesses, sitting on company boards, and assisting management of multi-national corporations restructure their businesses.We rely on this experience to better evaluate investment opportunities. • A Global Network of Strategic Relationships.Over the past 20 years, our investment team has developed an extensive global network of strategic relationships, including individuals and families that control businesses, corporate board members, corporate management, regional brokerage firms, press contacts, etc.We leverage these relationships to help generate and better evaluate investment opportunities. • Taking a Private Equity Approach to Public Equity Investing.When we are interested in an investment opportunity, we get to know the management team of the company, study the company’s business model, evaluate the competitive and regulatory environment, and test and crosscheck everything the management team tells us against our own experience. • Always Active, Sometimes Activist.We are always engaged with the companies in which we invest to ensure management teams follow through on their commitments to change.On limited occasions, when we are not satisfied with the efforts of management, we may play an activist role working with other shareholders to facilitate change. 1 Evermore Global Value Fund Executing Our Approach . • Targeting Complex Investment Opportunities.We love looking at holding companies and conglomerates that are often under-researched and/or misunderstood. • Investing Across the Capital Structure.We evaluate all parts of a company’s capital structure to determine where the best risk-adjusted return potential exists.At times, we may invest in multiple parts of a company’s capital structure (e.g., investing in both a company’s debt and equity). • Investing in Merger Arbitrage and Distressed Situations.We look to take advantage of announced merger and acquisition deals where an attractive spread exists between the market price and the announced deal price for the target company.We also look for opportunities in distressed companies that have filed or may file for bankruptcy, or are involved in reorganizations or financial restructurings. • Exploiting Short Selling Opportunities.We will seek to take advantage of short selling opportunities to address currency, security, sector and market risk. • Tactically Managing Cash Levels.We are not afraid to hold significant cash positions when it makes sense for the portfolios.If we hold significant amounts of cash, the Fund may not achieve its investment objective. 2 Evermore Global Value Fund A Letter from the Portfolio Manager Dear Shareholder: David Marcus Portfolio Manager The first half of this year was somewhat reminiscent of the first half of last year.It must be that optimism bug that investors seem to catch at the beginning of the New Year.Europe once again dominated the news during the first half of 2012.In the first quarter, investors appeared to take comfort in the headlines that Europe was finally getting its act together to tackle its debt woes.Similar to last year, during the second quarter their opinions swung 180 degrees, as speculation and actual results of several key elections across Europe brought renewed concerns about leadership’s willingness and ability to take the steps necessary to move forward with their plans to stave off financial crises. For the six months ended June 30, 2012, Class I shares of the Evermore Global Value Fund were up 0.96% – the negative performance in the second quarter all but erased the gains in the first quarter.During the reporting period, the Fund had a high concentration of its assets in European special situation investments – ranging from approximately 43 to 52 percent.Many of our current portfolio holdings are small- and mid-cap stocks.Unfortunately, small and mid-cap value stocks often do not perform well in volatile, panic-stricken markets like we’ve seen in Europe over the past two years.But, our investment team has strong conviction that these holdings should create substantial value for our shareholders over the longer term. Headlines, panic and crisis continued to rule the day during the first half of 2012.As we have reiterated frequently, during times of stress and panic many investors will sell their investments without regard to price or valuation.We have seen cheap stocks continue to get much cheaper.Over the course of my 20 plus year career investing in global markets, I have learned it is best to remain calm during these so-called crisis periods and attempt to take advantage of the many opportunities that arise.History has shown that smart, patient investors can be well-rewarded for staying the course and adding to their positions in difficult times.Let’s take a look at some actual data relating to various crisis periods over the past 40 years.The pictures that emerge are quite interesting. 3 Note:For all charts, the Y-axis indicates the market capitalization-weighted index based on a base level to measure performance of the broader economy. Early to Mid 1970s: Oil Crisis Source: Bloomberg 1987: Stock Market Crash Source: Bloomberg From late 1972 to late 1974, we saw markets decline steadily as the result of an Arab oil embargo and a worsening U.S. economy.In October of 1987, the U.S. saw its worst stock market crash since 1929.It was another end of the world scenario for stocks.In 1987, I was an intern working for Michael Price at Mutual Series Fund.I saw first-hand how one of the greatest value investors dealt with panic and crisis – he did not panic, he bought!And sure enough, there was a massive recovery over the next two years. 1990: Real Estate Bubble Bursts Source: Bloomberg In 1990, the real estate bubble burst and the high yield market imploded.Markets quickly recovered from this crisis. 4 2000 – 2003: Internet Bubble Bursts, September 11, Recession Worries Source: Bloomberg In 2000, after years of high flying technology companies trading at ridiculously high valuations, we saw the internet bubble burst.Then came September 11, 2001.The recovery in the markets would take a couple of years to arrive, but markets in the U.S. and Europe saw a massive rally from 2003 through 2007.As shown in the two charts below, European small and mid cap value stocks were especially well rewarded during this period. Source: Bloomberg Source: Bloomberg 5 2007/2008: Real Estate Bubble Bursts Again Leading to Financial Crisis Source: Bloomberg In 2007 and 2008 mortgage lenders, banks and Wall Street took the economy down for the count – and just as it looked as though it was the end of the world yet again, a massive recovery ensued. My point by showing these charts is that during every significant crisis investors were broadly in panic mode.Many sold stocks indiscriminately with little regard to valuation.They wanted cash and no excuses.The refrain during these periods was that many investors do not care about missing a lot of the upside, because they just cannot stomach the downside. The moral of the story: many investors that were willing to buy, to take advantage of the low valuations, to scoop up good businesses at prices that valued them the same as bad businesses, were extremely well rewarded in the subsequent periods.But the key is not to buy everything in sight.The key is to be highly selective, and to say “No” much more than saying “Yes.” Our Approach to Value It is interesting how investors have so many different definitions for the phrase “value investing.”We believe our approach to value investing is distinctive and includes elements that can generate significant alpha for our investors over the long term.Step one for us is to find special situations around the world that are undervalued and where strategic change is at hand.To find these potential opportunities, we leverage our extensive global network of relationships, as well as a limited number of focused research services and products.We then conduct our own research, where we try to learn as much about the company as possible, which includes ongoing conversations with stakeholders of the companies (i.e., large shareholders, board members, CEOs, CFOs, competitors, etc.).We derive our own valuation for the company and validate that the accretive catalysts to value creation do in fact exist.As part of the valuation process, we look at free cash flow multiples and value non cash flow generating assets like cash, stakes in other public or private companies, land, buildings, etc.When we come up with our estimate of a company’s intrinsic value, we haircut many of the aforementioned assets to build what we believe to be a real cushion (or margin of safety) to our valuation. 6 We approach our research very much the same way a real owner or private equity firm does.We ask ourselves: “Do I believe in this investment opportunity so much that I would buy the entire company if I could?” If the answer is ‘Yes,’ we will buy shares.If we would not want to own the entire company, why should we want to own any part of it?This owners’ mentality is a guiding principle for us. Why Do We Have So Much Exposure to Europe? “If you’re going through hell, keep going” – Winston Churchill As of June 30, 2012, the Fund had approximately 44% of its assets invested in European securities.Why do we have so much exposure to Europe?As outlined above, we firmly believe that the best opportunities are found in crisis times.We believe that Europe will ultimately get its act together.The changes are already underway, although it will not be easy for countries like Spain and Italy and of course Greece to resolve their issues. Evermore Global Value Fund Country and Geographic Exposure Source: Bloomberg 7 The valuations we see amongst the rubble in Europe are extremely compelling (see charts below).The companies are generally smarter than their countries and in certain cases such companies have been taking advantage of the crisis to make structural changes to headcount, to facilities and are refocusing on how to survive and prosper for the next generation.Obviously, not every company is doing this.We are focused on those that are and don’t waste our time on the so-called “excuse makers.” Current Forward 12 Month Multiple vs. Average Forward 12 Month Multiple Since 2000 Source: Morgan Stanley; data through June 30, 2012 Current Forward Multiple Discount vs. Average Forward Multiple Since 2000 Source: Morgan Stanley; data through June 30, 2012 8 Even if Europe enters a period where it just muddles through for the next few years, there are and should continue to be great opportunities for stock pickers. Family-Controlled Businesses “Attitude is a little thing that makes a big difference” – Winston Churchill We have a strong belief that family-controlled businesses can offer some of the best returns.We focus only on those where we believe there is real value creation underway.We make the distinction between two types of family-controlled businesses.The first is the type where they are holding assets or businesses and collecting their dividends, but doing little in terms of working on creating long term value.Their focus is actually on doing little and just living off the dividends and not rocking the status quo.The second type is where a family has controlled a business for generations and is focused on maximizing value for the long term.They strive to compound equity at high rates and have a record of success.This second type is what we love to focus on.It is all about their attitude towards their businesses, assets, wealth building and ultimately this should be reflected in the stock price.We generally call these stocks “Compounders,” and we will discuss a couple in the pages that follow. A Review of Our Top 10 Holdings as of June 30, 2012 Below is our review of our Top 10 holdings in order of the percent of net assets of the Fund each position represents.Each position summary includes a general overview of the company, the catalysts we believe exist, our valuation, and timing considerations. American International Group (AIG).AIG is a leading global multi-line insurance company with a well-managed, growing global franchise.It operates two primary businesses today – Chartis, a leading global property and casualty insurance company with close to 50 million clients, and SunAmerica,one of the largest life insurance and retirement services businesses in the U.S. with around 20 million clients.In addition, AIG has significant other assets and stakes in other businesses, including ILFC, a leading global aircraft lessor, a 19% stake in AIA, one of Asia’s largest insurers which was once a wholly owned business, and Maiden Lane III, which owns a collection of mortgage-linked collateralized debt obligations (CDOs).All of these “other” assets are for sale and it is expected that they should conservatively generate $15 – $18 billion in proceeds.This value is approximately one-third of the current market cap of the whole of AIG today. AIG has a tangible book value of $57/share and at June 30, 2012 was trading at 56% of book ($32.09 per share).Over 95% of all “toxic” derivatives assets are now off its books.AIG was taken over by the Fed as part of the collateral for the bailout funds.The U.S. Treasury owns 61% of the equity, which is down from 92% last year.This overhang is perceived as a huge negative by the market. Property & Casualty insurance prices have generally been rising in the U.S., which bodes well for the underlying business.We believe the stock is worth at least its $57 per share book value and book value has been growing.The company has been buying 9 back stock from the U.S. government over the past year and will continue to do so until the U.S. government is no longer a shareholder.There is an aggressive restructuring underway with sales of non-core assets.We believe this restructuring will continue over the next 12 to 24 months. Vivendi (VIV FP).Vivendi is a French conglomerate that operates businesses in telecom, video games, music, and television.Over the past decade management bought too many unrelated businesses at very high valuations and was quickly forced to divest most of them at disadvantageous prices.Presently, Vivendi’s largest assets are SFR, France’s largest telecom operator, and a 60% stake in Activision Blizzard, which is publicly traded under the ticker ATVI.They also control two other telecom businesses, Universal Music Group, and Canal+, which is France’s largest pay television system. The prolonged underperformance of Vivendi, which is currently trading near a 10 year low, has increased calls from investors to scrap the holding company structure and either spin off or sell unrelated businesses.At this point it is unclear what shape a breakup would take, if the company is split at all. As of June 30, 2012, Vivendi was trading at €14.63 per share versus our conservatively measured sum of their parts of €21 per share.We are also earning a 6.7% dividend yield at current prices.A complete or partial break up of Vivendi is the catalyst that will have the most direct effect on closing the gap between price and underlying value.This could come in the form of a complete breakup or selective asset sales or spin offs.In late June, the board announced that they have hired bankers to actively shop their stake in Activision.A successful sale of this asset could generate proceeds of between $8 – $10 billion.More asset sales and spins off are likely to follow in the coming year. Vincent Bollore, an aggressive value investor in France, has recently become the largest individual holder and member of the Supervisory Board of Vivendi via his conglomerate Bollore, which we own as well.This situation should unfold as early as this year or could take up to three years.Because of the stable nature of the underlying businesses and the large dividend we view waiting for a few years as an acceptable outcome. Prisa B Convertible Preferred ADR (PRIS/B).Prisa is a Spain-based media conglomerate that is undergoing a financial and operational restructuring.We own the preferred shares that trade on the NYSE.At the end of 2011, the company pushed out the maturities of its bank debt from 2012 to 2014/2015.This is the first step to lowering the debt load via non-core asset sales and organic cash flows and replacing of bank debt with bonded debt.The Polanco family, which owns 20% of equity, along with two of the largest individual investors who are board members, recently injected €150 million of equity in the company at €2/share, which is more than 6x the current price of the local shares.From a practical standpoint this action helped the refinancing, but it also signaled long term confidence in the business from Prisa’s most vested, informed, long term investors.A professional CFO (who is the CEO in waiting) was hired in 2011 and he is focusing on aggressively managing the existing businesses and optimizing their asset portfolio.In 2011, in order to begin the process of streamlining its vast media operations, the company laid off 18% of its workforce, 10 which were the first layoffs in the company’s history.So far in 2012, despite the economic environment in Spain, Prisa has realized growth in its two biggest businesses, pay television and education. Prisa equity is trading at about 4 times depressed cash flows, mostly because of its exposure to Spain, the media sector, and debt load.The preferred shares are entitled to approximately $1 per share dividend for the next three years before they mandatorily convert to common stock.The current yield is about 33%. Catalysts include: § Continued improvement in penetration rate and ARPU (average revenue per unit) growth in the Digital+ business. § Asset sales – In our recent meetings with management they have indicated that there are no sacred assets in this business and any of them could be sold for the right price. § Debt reduction – Prisa will chip away at its large debt load via asset sales and organic cash flows. The company recently announced €334 million of debt will be converted to equity and an additional €100 million of a convertible bond will be issued to Telefonica. § Continued operational improvements and the implementation of “normal” business practices as compared to the previous family controlled style of running the business. § On June 30th, shareholders voted to give management the option of paying the preferred share dividend in cash or in A shares. This gives the company yet another option to maximize its use of cash in the coming years. This investment should play out over the next two to three years.The new CFO has been in office for a year and has already refinanced the company debt, laid off 18% of the work force and fortified the pay television business.He has a great sense of urgency and a strong understanding of the challenges that he faces. Frontline 4.5% 2015 Convertible Bond.Frontline Ltd. is a Bermuda-based tanker company.In late 2011, Frontline restructured itself by selling certain vessels and new building commitments and reworking leases on existing vessels.The result was a substantially lower fixed cost base and increased security for the convertible bond holders, as much of the bank debt that was senior to the convertible was removed from the capital structure. In our estimation there is ample asset coverage in terms of tanker values, even in weaker than current markets, tosatisfy the company’s principal repayment obligations for this bond.Our position in the 2015 Frontline convertible bond provides a 7% current yield and a 21% yield to maturity while being covered over two times by a robust, liquid asset base. The most likely catalyst that will cause this bond to trade to par is the accretion toward maturity.Beyond that, we hold a free option that the operating environment for tankers improves, in which case the bond may trade at or above par before 2015.This 11 bond could trade up to par in six months, or it could take until late 2014; much of the timing depends on tanker rates and the ability and willingness of management to refinance this issue.In the meantime, we are happy to collect the coupon as the bond grinds up toward par. Sevan Drilling AS (SEVDR NO).Sevan Drilling, a Norway-based deepwater oil rig business, is a special situation that was created because of a botched IPO by their former parent company, Sevan Marine, in the spring of 2011.The company is a bit of an orphan company with young, attractive, cheap assets that operate in a very tight deepwater drilling environment. At its June 30th closing price of 5.29 Norwegian Krone per share, their existing rig fleet (which is brand new) and two additional rigs that are being builtis being valued at $500 million/rig.For reference, in 2011 Transocean (RIG) bought very similar assets from Aker Drilling at close to $700 million/rig.New building rig prices are in the mid $600 million range. In November 2011, Seadrill (SDRL) bought a 28% stake in Sevan Drilling and installed new board members.It is likely that they will bid for the rest of the company at some point, either in 2012 or 2013.The CEO understands that his tenure will likely be limited as Sevan Drilling is swallowed up in the consolidation of the industry.That said, he is heavily incentivized by a robust options package to sell the company, either to Seadrill or another company. This situation should likely come to fruition between 6 months to a year depending on the timing of: § The successful launch of Sevan Drilling’s second rig, Sevan Brasil, which is scheduled for the late second/early third quarter of 2012. § The securing of a contract for Sevan Drilling’s third rig, which is likely to happen in the fourth quarter of 2012. JSFC Sistema (SSA LI).Sistema is a Russia-based conglomerate controlled by Vladimir Evtushenkov, one of the Russian oligarchs.Its assets include both public and privately held businesses.The two public companies are MTS, the largest telecom operator in Russia, and Bashneft, one of the largest oil and gas exploration & production operators in the region.In addition, Sistema has vast holdings in retail, banking, insurance and media related businesses.The company is refocusing and reviewing its holdings. The stock trades at a 45% discount to its stakes in the public companies it controls.The enterprise value is $12 billion and the holdings have been upstreaming $1.3 billion in dividends per year.Catalysts include planned continued large stock buybacks, increasing dividend prospects and a restructuring and refocusing of its private and public company holdings.The company has been a significant cash flow generator.With professional management now in place, the company is focusing on return on investment rather than the unstructured investment approach that was previously in place. 12 The CEO, Mikhail Shamolin, has been with the company less than two years.The transformation of this conglomerate/holding company is already underway and should continue over the next two years.JSFC Sistema is an example of what we described earlier as a “compounder.” Ei Towers (EIT IM).Our original position, Digital Multimedia Technologies (DMT IM) merged with the tower infrastructure business of MediaSet, forming Ei Towers, the largest tower infrastructure company in Italy.The merger ratio was determined by pricing the DMT equity at €28/share.Assuming minimal synergies from the merger (which could end up being substantial) the current price of€16.57 values the combined company at less than 9 times 2012 estimated EBITDA.In contrast, publicly traded companies trade from a mid teens to low 20s EBITDA multiple. Catalysts that should unlock value include stripping out overlapping personnel costs from the legacy companies, selling redundant assets and the entrance of new competitors to the Italian television market, which would meaningfully increase the size of the customer base.It will most likely take the newly installed management team several years to fully realize the potential synergies between the two businesses. Retail Holdings (RHDGF).Retail Holdings is a holding company with a 56% stake in Singer Asia.Singer Asia owns stakes of various sizes in Singer businesses located on or around the Indian subcontinent.These businesses, which are publicly traded, mostly sell household appliances and other electronics.In addition to these stakes, Retail Holdings also holds a $25 million note from KKR & Co. L.P., the private equity firm, that yields 12% and is due in 2014. As of June 30, 2012, the stock traded at $20 per share versus the market value of its underlying holdings, which we value at around $30/share.The CEO of Retail Holdings, Stephen Goodman, controls 25% of the company and has repeatedly stated that his goal is to liquidate the company via a sale of Singer Asia or on a piece by piece basis, choosing whatever method will realize the most value.Mr. Goodman will take his time liquidating this business because he wants to extract the most value and we believe Retail Holdings will be wound down over the coming 2 to 3 years.While we wait for a sale, we receive periodic dividends (which have been significant) that are funded by cash flows from the underlying operating businesses. Burger King Worldwide (BKW).Our position in Burger King Worldwide was created by virtue of our investment in Justice Holdings Limited, a U.K.-based special purpose acquisition company formed by Bill Ackman, Martin Franklin, and Nicolas Berggruen.The company consisted of £1 billion of cash, and nothing else.We bought into this vehicle when it was trading below its liquidation value of £10 per share, essentially creating a cash-like position at a discount with a free option on an accretive acquisition. On April 3, 2012, Justice announced they were entering a deal that would bring Burger King, which was privately owned by private equity firm 3G Capital, back to the public market.Justice paid 3G their £1 billion of cash in exchange for 29% ownership of Burger King.3G remains the owner of the other 71%.Burger King 13 Worldwide started trading on June 20th so our Justice shares were converted into Burger King Worldwide shares. This deal created Burger King with an $8.1 billion enterprise value, 13.5 times enterprise value to EBITDA minus CAPEX, which is a widely used metric in the quick serve restaurant industry.The industry mean valuation is 15.6 times.The main owner, 3G Capital, has already improved cash flows dramatically.The renewed focus on operational improvement and financial controls should create further cash flow growth that is not reflected in the current valuation. The company is focused on closing the gap on a per store revenue basis with Wendy’s and McDonalds.Currently Burger King realizes $1.15 million of sales per store versus $1.46 million to Wendy’s and $2.43 million to McDonalds.There is much room for improvement in this area.Burger King is embarking on a revamped menu that will focus more on high margin, larger market segment such as salads, wraps, and smoothies.The company is also refranchising stores, which should make Burger King’s operations less capital intensive, improve margins, and put the restaurants in the hands of franchisees, who are historically better operators.This also helps value Burger King more like a royalty business as opposed to a restaurant business.Burger King is under penetrated in foreign markets and is going to focus on partnerships in certain countries, such as Brazil, where they can add thousands of restaurants and earn a higher franchise royalty than they do in the U.S. Bollore Investissements (BOL FP).Bollore is a $5 billion market cap French conglomerate founded in 1822 with diverse businesses.These include freight forwarding, railway transportation, international logistics services, leasing ports in Africa, operating container terminals, forwarding goods by rail and roads, manufacturing polypropylene plastic films for capacitors and shrink-wrap films, and making batteries for electric cars.It also owns a large equity portfolio including 30% of Havas, the French advertising company. The company is misunderstood and grossly undervalued in the market, trading at less than 50% to our calculation of the sum of its parts.The Company is run by Vincent Bollore, who we believe is an aggressive value creator.Bollore is slowly streamlining holdings and leveraging its vast African assets. The ports, plantations, transportations and logistics businesses that Bollore controls across Africa and parts of Asia are not well understood in the market.Many investors have viewed this company as a boring French conglomerate, which is completely inaccurate.As the company continues to restructure, refocus, consolidate, buy and sell assets, significant value should continue to be created. The company is continuously streamlining existing operations and seeking new undervalued situations, including the recent sale of Aegis Plc for close to €1 billion and the purchase of 5% of Vivendi, which will likely be a multiyear transformation case.Bollore is another example of what we call a “compounder.”It has compounded returns to shareholders at around 20% over the past twenty years. 14 Closing Thoughts “If I had eight hours to chop down a tree, I’d spend six hours sharpening my ax” – Abraham Lincoln In the end, it all comes down to making money for investors.Although I am frustrated with our investment performance over the past year and a half, I do not want investors to confuse permanent loss of capital with stock price volatility.Our approach is to focus on specific companies and long term investment cases, and not the short term noise.We believe that the key is to do your homework, have conviction and the wherewithal to stay the course. We once again thank you for your continued confidence and support. Sincerely, David E. Marcus Portfolio Manager 15 (This Page Intentionally Left Blank.) 16 Management’s Discussion of Fund Performance As was the case last year, during the first half of 2012 the Evermore Global Value Fund’s portfolio had a high concentration of its assets (ranging from approximately 43 to 52 percent) invested in European domiciled companies, most of which were small- and mid-cap companies.The headlines in the first quarter showed an improved outlook that European leaders were finally moving in the right direction to address their debt problems.The markets took notice.Unfortunately, the headlines in the second quarter largely focused on increasing problems in Spain and Italy, as well as concerns about the impact that key elections in a number of European countries could have on the ultimate resolution of the debt crisis.This resulted in weakness, especially in European markets. For the six months ended June 30, 2012, Class I shares of the Fund were up 0.96% — the negative performance in the second quarter all but erased the gains in the first quarter.The MSCI All-Country World Index was up 5.56% during the same period.The biggest detractors to performance in the first six months of 2012 were our holdings in Prisa Class B Convertible Preferred ADRs (PRIS/B), ModusLink Global Solutions Inc. (MLNK), Lonrho plc (LONR LN), Ei Towers S.p.A. (EIT IM), and ATP Oil & Gas 11.875% 5/1/15 Bond.The biggest contributors to performance for the first six months of the year were:Impregilo S.p.A. (IPG IM), Sky Deutschland AG (SKYD GY), Retail Holdings NV (RHDGF), General Growth Properties (GGP), and iStar Financial (SFI). As of June 30, 2012, our largest ten positions were American International Group (AIG), Vivendi (VIV FP), Frontline Ltd. 8.625% Bond, Prisa Class B Convertible Preferred ADR (PRIS/B), Sevan Drilling (SEVDR NO), JSFC Sistema (SSA LI), Ei Towers S.p.A. (EIT IM), Retail Holdings NV (RHDGF), Burger King Worldwide (BKW), and Bollore (BOL FP).The Fund’s cash position stood at 12.3%, which is in the range of the Fund’s typical cash position of 10% to 20% of net assets. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Mutual fund investing involves risk.Principal loss is possible.The Fund invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Investing in smaller companies involves additional risks such as limited liquidity and greater volatility.The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities.Additional special risks relevant to our Fund involve derivatives and hedging.Please refer to the prospectus for further details. Please refer to the Schedule of Investments for complete holdings information.Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. The MSCI All-Country World Index is an unmanaged index comprised of 48 country indices, including 23 developed and 25 emerging market country indices, and is calculated with dividends reinvested after deduction of holding tax.The index is a trademark of Morgan Stanley Capital International and is not available for direct investment. 17 S&P 500 Index – An index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors.The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe. MSCI Europe Small Cap Value Index – is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of small cap value stocks of the developed markets in Europe.The MSCI Europe Small Cap Value Index consists of the following 16 developed market country indices: Austria, Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands, Norway, Portugal, Spain, Sweden, Switzerland and the United Kingdom. MSCI Europe Mid Cap Value Index – is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of mid cap value stocks of the developed markets in Europe.The MSCI Europe Mid Cap Value Index consists of the following 16 developed market country indices: Austria, Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands, Norway, Portugal, Spain, Sweden, Switzerland and the United Kingdom. Alpha – A measure of performance on a risk-adjusted basis.Alpha takes the volatility (price risk) of a mutual fund and compares its risk-adjusted performance to a benchmark index.The excess return of the fund relative to the return of the benchmark index is a fund’s alpha. Book Value – The value at which an asset is carried on a balance sheet.To calculate, take the cost of an asset minus the accumulated depreciation. Tangible Book Value – A method of valuing a company on a per-share basis by measuring its equity after removing any intangible assets. Yield to Maturity – The rate of return anticipated on a bond if it is held until the maturity date.YTM is considered a long-term bond yield expressed as an annual rate.The calculation of YTM takes into account the current market price, par value, coupon interest rate and time to maturity.It is also assumed that all coupons are reinvested at the same rate.Sometimes this is simply referred to as “yield” for short. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income.Free cash flow is revenue less operating expenses including interest expense and maintenance capital spending.It is the discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, investing back into the business or share repurchases. Forward P/E is a measure of price-to earnings ratio (P/E) using forecasted earnings for the P/E calculation.While the earnings used are just an estimate and are not as reliable as current earnings data, there is still benefit in estimated P/E analysis.The forecasted earnings used in the formula can either be for the next 12 months or for the next full-year fiscal period. Enterprise Value (EV) – A measure of a company’s value, often used as an alternative to straightforward market capitalization.Enterprise value is calculated as market cap plus debt, minority interest and preferred shares, minus total cash and cash equivalents. EBITDA is essentially net income with interest, taxes, depreciation, and amortization added back to it, and can be used to analyze and compare profitability between companies and industries because it eliminates the effects of financing and accounting decisions. EV/EBITDA (Enterprise Value/EBITDA) is a valuation multiple used in finance and investment to measure the value of a company.This important multiple is often used in conjunction with, or as an alternative to, the P/E ratio (Price/Earnings ratio) to determine the fair market value of a company. CAPEX – Funds used by a company to acquire or upgrade physical assets such as property, industrial buildings or equipment.This type of outlay is made by companies to maintain or increase the scope of their operations.These expenditures can include everything from repairing a roof to building a brand new factory. One cannot invest directly in an index. Must be preceded or accompanied by a prospectus. The Evermore Global Value Fund is distributed by Quasar Distributors, LLC. 18 Evermore Global Value Fund SECTOR ALLOCATION* as a Percentage of Net Assets at June 30, 2012 (Unaudited) *Includes long common stocks and purchased options. #Cash equivalents and other assets less liabilities. 19 Evermore Global Value Fund EXPENSE EXAMPLE for the Six Months Ended June 30, 2012 (Unaudited) For purposes of this expense example, as a shareholder of the Evermore Global Value Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including sales charges or loads contingent deferred sales charges and redemption fees; and (2) ongoing costs, including investment advisory fees, distribution and servicing fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/12 – 6/30/12). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem shares less than 30 calendar days after you purchase them. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 $8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this 20 Evermore Global Value Fund EXPENSE EXAMPLE for the Six Months Ended June 30, 2012 (Unaudited), Continued information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), contingent deferred sales charges or redemption fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Evermore Global Value Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/12 6/30/12 1/1/12 – 6/30/12* Class A Actual^ $ 8.08 Class A Hypothetical (5% annual return before expenses)+ $ 8.12 Class C Actual^ Class C Hypothetical (5% annual return before expenses)+ Class I Actual^ $ 6.85 Class I Hypothetical (5% annual return before expenses)+ $ 6.87 ^ Excluding interest expense and dividend expense on securities sold short, your actual cost of investments in the Fund would be $7.98 for Class A shares, $11.71 for Class C shares and $6.75 for Class I shares. + Excluding interest expense and dividend expense on securities sold short, your hypothetical cost of investment in the Fund would be $8.02 for Class A shares, $11.76 for Class C shares and $6.77 for Class I shares. * Expenses are equal to the Fund’s expense ratio for the most recent six-month period, including interest expense and dividend expense on securities sold short, of 1.62% for Class A shares, 2.37% for Class C shares and 1.37% for Class I shares multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). If interest expense and dividends on securities sold short was excluded, the annualized ratio would have been 1.60% for Class A shares, 2.35% for Class C shares and 1.35% for Class I shares. Expense ratios reflect fee waivers currently in effect. 21 (This Page Intentionally Left Blank.) 22 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited) Shares Value COMMON STOCKS – 67.1% Communications Equipment – 7.8% Cisco Systems, Inc. (United States) $ Comverse Technology, Inc. (United States)* Ei Towers SPA (Italy)* Construction & Engineering – 2.4% Impregilo SPA (Italy) Diversified Financial Services – 2.9% Capmark Financial Group, Inc. (United States)* Diversified Telecommunication Services – 7.2% Sistema JSFC – ADR (Russia)* Vivendi SA (France) Electronic Equipment, Instruments & Components – 1.1% WBL Corp. Ltd. (Singapore) Energy Equipment & Services – 6.0% Pulse Seismic, Inc. (Canada)* Sevan Drilling AS (Norway)* Hotels, Restaurants & Leisure – 4.1% Burger King Worldwide, Inc. (United States)* Rank Group (United Kingdom) Household Durables – 3.3% Retail Holdings NV (Hong Kong) Industrial Conglomerates – 10.5% Ackermans & van Haaran NV (Belgium) Bollore SA (France) EXOR SPA (Italy) Lonrho PLC (United Kingdom)* Orkla ASA (Norway) Insurance – 8.4% American International Group, Inc. (United States)* Genworth Financial, Inc. (United States)* Old Mutual PLC (United Kingdom) Internet Software & Services – 2.8% ModusLink Global Solutions, Inc. (United States)* Machinery – 1.6% Fiat Industrial SPA (Italy) Media – 8.3% Constantin Medien AG (Germany)* Promotora de Informaciones SA – Class B – ADR (Spain) Sky Deutschland AG (Germany)* The accompanying notes are an integral part of these financial statements. 23 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited), Continued Shares Value Movies & Entertainment – 0.7% Highlight Communications AG (Germany) $ TOTAL COMMON STOCKS (Cost $35,569,022) PARTNERSHIPS & TRUSTS – 5.2% Real Estate Investment Trusts – 5.2% General Growth Properties, Inc. (United States) iStar Financial, Inc. (United States)* TOTAL PARTNERSHIPS & TRUSTS (Cost $1,922,304) WARRANTS – 3.6% Consumer Finance – 1.4% Capital One Financial Corp., Expiration: November, 2018, Exercise Price: $42.13 (United States)* Diversified Financial Services – 1.5% Bank of America Corp., Expiration: January, 2019, Exercise Price: $13.30 (United States)* JPMorgan Chase & Co., Expiration: October, 2018, Exercise Price: $42.42 (United States)* Insurance – 0.5% Hartford Financial Services Group, Inc., Expiration: June, 2019, Exercise Price: $9.70 (United States)* Media – 0.2% Promotora de Informaciones SA – Class A, Expiration: June, 2014, Exercise Price: $2.00 (Spain)* TOTAL WARRANTS (Cost $6,209,454) Principal Amount CORPORATE BONDS – 4.4% Financial Services – 1.8% Egidaco Investments Ltd., 12.750%, 12/29/2013 $ (Russia) Oil, Gas & Consumable Fuels – 2.6% ATP Oil & Gas Corp. 11.875%, 5/1/2015 (United States) TOTAL CORPORATE BONDS (Cost $2,593,905) CONVERTIBLE BOND – 3.6% Shipping & Logistics – 3.6% Frontline Ltd., 4.500%, 4/14/2015 (Norway) TOTAL CONVERTIBLE BOND (Cost $1,596,905) The accompanying notes are an integral part of these financial statements. 24 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited), Continued Principal Amount Value MUNICIPAL BONDS – 2.0% Tobacco – 2.0% Northern Tobacco Securitization Co., 5.670%, 6/1/2046 $ (United States) $ Tobacco Settlement Financing Corp, 6.125%, 6/1/2047 (United States) TOTAL MUNICIPAL BONDS (Cost $1,597,326) Contracts (100 shares per contract) CALL OPTIONS PURCHASED – 1.5% Insurance – 0.7% American International Group, Inc., Expiration: January, 2013, Strike Price: $30.00 (United States)* Genworth Financial, Inc., Expiration: January, 2014, Strike Price: $5.00 (United States)* Genworth Financial, Inc., Expiration: January, 2014, Strike Price: $7.00 (United States)* Market Index (Hedges) – 0.8% CurrencyShare Swiss Franc Trust, Expiration: December, 2012, Strike Price: $107.00 (United States)* iShares Barclays 20+ Year Treasury Bond, Expiration: December, 2012, Strike Price: $132.00 (United States)* SPDR Gold Trust, Expiration: December, 2012, Strike Price: $170.00 (United States)* TOTAL CALL OPTIONS PURCHASED (Cost $820,894) PUT OPTIONS PURCHASED – 0.3% Market Index (Hedges) – 0.3% CAC 40 Index, Expiration: December, 2012, Strike Price: $26.00 70 (France) The accompanying notes are an integral part of these financial statements. 25 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited), Continued Contracts (100 shares per contract) Value Market Index (Hedges) – 0.4% (Continued) EURO STOXX 50 (Price) Index, Expiration: December, 2012, Strike Price: $19.00 85 (Germany) $ Deutsche Borse AG German Stock Index, Expiration: December, 2012, Strike Price: $55.00 60 (Germany) TOTAL PUT OPTIONS PURCHASED (Cost $274,982) TOTAL PURCHASED OPTIONS (Cost $1,095,876) Shares SHORT-TERM INVESTMENT – 14.4% Money Market Fund – 14.4% Invesco Liquid Assets Portfolio- Institutional Class, 0.020%^ TOTAL SHORT-TERM INVESTMENT (Cost $6,889,696) TOTAL INVESTMENTS IN SECURITIES – 102.1% (Cost $57,474,488) Liabilities in Excess of Other Assets – (2.1)% ) TOTAL NET ASSETS – 100.0% $ ADR American Depository Receipt * Non-income producing security. ^ 7-day yield as of June 30, 2012. The accompanying notes are an integral part of these financial statements. 26 Evermore Global Value Fund SCHEDULE OF PUT OPTIONS WRITTEN at June 30, 2012 (Unaudited) Contracts (100 shares per contract) Value PUT OPTION WRITTEN – 0.3% Insurance – 0.3% American International Group, Inc., Expiration: January, 2013, Strike Price: $25.00 (United States) $ TOTAL PUT OPTION WRITTEN (Premiums Received $148,619) $ The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. Gross of Percent of Written Country Net Assets Positions United States 33.9% 34.2% Norway 9.0% — Italy 8.8% — France 6.7% — United Kingdom 5.2% — Russia 5.3% — Germany 4.8% — Spain 3.9% — Hong Kong 3.3% — Canada 2.5% — Belgium 2.2% — Singapore 1.1% — Switzerland 0.7% — Cash & Equivalents 12.6% 12.3% Total 100.0% The accompanying notes are an integral part of these financial statements. 27 Evermore Global Value Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2012 (Unaudited) ASSETS Investments in securities, at value^ (Note 2) $ Unrealized gain on forward currency contracts Foreign cash (cost of $206,960) Receivables: Currency receivable Fund shares sold Dividends and interest, net Prepaid expenses Total assets LIABILITIES Unrealized loss on forward currency contracts Put options written, at value (premiums received $148,619) Due to broker Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments, foreign currency transactions & forward currency contracts ) Net unrealized depreciation on investments ) Net unrealized appreciation on foreign currency transactions & forward currency contracts ) Net unrealized appreciation on written options Net assets $ ^ Cost of investments $ The accompanying notes are an integral part of these financial statements. 28 Evermore Global Value Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2012 (Unaudited), Continued Class A: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ Maximum offering price per share* (net asset value per share/front-end sales charge) ($8.38/95.00%) $ Class C: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share** $ Class I: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ * Class A share investments of $1 million or more, which are purchased at Net Asset Value, are subject to a 0.75% contingent deferred sales charge (“CDSC”) if redeemed within 12 months. ** A 1.00% CDSC applies to the lesser of the amount invested or the redemption value of Class C shares redeemed within 12 months after purchase. The accompanying notes are an integral part of these financial statements. 29 (This Page Intentionally Left Blank.) 30 Evermore Global Value Fund STATEMENT OF OPERATIONS for the Six Months Ended June 30, 2012 (Unaudited) INVESTMENT INCOME Income Dividends (net of $58,486 foreign withholding tax) $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Transfer agent fees Legal fees Registration fees Custody fees Chief Compliance Officer fees Audit fees Administration fees Reports to shareholders Fund accounting fees Trustee fees Distribution fees – Class A Miscellaneous expenses Insurance expense Distribution fees – Class C Interest expense to broker Total expenses Less fees waived ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS, FOREIGN CURRENCY TRANSACTIONS & SECURITIES SOLD SHORT Net realized loss on investments, options, foreign currency transactions & forward currency contracts ) Net realized loss on securities sold short ) Change in net unrealized appreciation on investments Change in unrealized depreciation on foreign currency translations & forward currency contracts ) Change in net unrealized appreciation on written options Change in net unrealized appreciation on securities sold short Net realized and unrealized loss on investments, foreign currency transactions & securities sold short ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 31 Evermore Global Value Fund STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, December 31, 2012# INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments, options, foreign currency transactions & forward currency contracts ) ) Net realized gain (loss) on securities sold short ) Change in unrealized appreciation (depreciation) on investments ) Change in unrealized appreciation (depreciation) on foreign currency translations & forward currency contracts ) Change in net unrealized appreciation on written options — Change in net unrealized appreciation (depreciation) on securities sold short ) Net decrease in net assets resulting from operations ) ) DISTRIBUTIONS TO SHAREHOLDERS From Net Investment Income: Class A — ) Class C — ) Class I — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS (Note 3) Net increase in net assets derived from net change in outstanding shares – Class A (a)(b) Net increase in net assets derived from net change in outstanding shares – Class C(a) Net increase in net assets derived from net change in outstanding shares – Class I(a)(c) Total increase in net assets from capital share transactions Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of period/year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 32 Evermore Global Value Fund STATEMENT OF CHANGES IN NET ASSETS, Continued (a)Summary of capital share transactions is as follows: Six Months Ended Year Ended June 30, 2012# December 31, 2011 Class A Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b)Net of redemption fees of $17 and $2,398, respectively. Six Months Ended Year Ended June 30, 2012# December 31, 2011 Class C Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed — Net increase $ $ Six Months Ended Year Ended June 30, 2012# December 31, 2011 Class I Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (c) Net increase $ $ (c)Net of redemption fees of $71 and $0, respectively. # Unaudited. The accompanying notes are an integral part of these financial statements. 33 Evermore Global Value Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year CLASS A Six Months Ended Year Ended June 30, December 31, 2012# 2010* Net asset value, beginning of period/year $ $ $ INCOME FROM INVESTMENT OPERATIONS Net investment income** Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) LESS DISTRIBUTIONS From net investment income — ) — Total distributions — ) — Paid-in capital from redemption fees (Note 2) 1 1 1 Net asset value, end of period/year $ $ $ Total return without sales load %^ )% % Total return with sales load )%^ )% )% SUPPLEMENTAL DATA Net assets, end of period/year (thousands) $ $ $ Portfolio turnover rate 27 %^ 94
